Citation Nr: 0636339	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-28 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran retired from active duty in January 1989, after 
serving 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.
 
The issue of entitlement to service connection for 
hypertension on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1989 rating decision denied entitlement to 
service connection for hypertension; the veteran did not 
appeal the decision.

2.  The evidence added to the record since the October 1989 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's diabetes mellitus requires twice daily 
injections of insulin, but does not require regulation of 
activities, and does not involve episodes of ketoacidosis or 
hypoglycemic reactions, progressive loss of weight or 
strength, or any complications. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

With respect to the hypertension claim, as will be discussed 
in further detail below, the Board has determined that new 
and material evidence has been presented; the veteran 
consequently has not been prejudiced by any failure to 
provide him with 38 U.S.C.A. § 5103(a) notice with respect to 
reopening a previously denied claim.  

As to the diabetes claim, the Board points out that service 
connection for diabetes was granted in a December 2001 rating 
action, at which time the initial evaluation and effective 
date for the grant was assigned.  Further 38 U.S.C.A. 
§ 5103(a) notice as to the proper initial rating assignable 
for the disorder therefore is not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that VA has provided the notice required by 
38 U.S.C.A. §§ 5103A and 7105, including in the October 2003 
statement of the case.  See Dingess, supra.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that he has 
attended a VA examination in connection with this appeal.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this claim.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  

I.  Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Service incurrence of hypertension during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  

The Board notes that 38 C.F.R. § 3.156(a), pertaining to the 
definition of new and material evidence, was amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The claim in the instant appeal was 
received in May 2001.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  "Material" 
evidence is evidence which bears directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

An October 1989 rating decision denied entitlement to service 
connection for hypertension.  The veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but he did not appeal.  Consequently, service connection for 
hypertension may be considered on the merits only if new and 
material evidence has been received since the time of the 
October 1989 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2001).

The evidence on file at the time of the October 1989 rating 
decision included service medical records showing that in 
September and October 1981, he was documented to have a 
diastolic blood pressure reading of 90, and noted to have a 
family history of hypertension.  A March 1982 entry documents 
a blood pressure reading of 132/90, and records a diagnosis 
of borderline hypertension for which he was prescribed a 
salt-restricted diet.  An April 1983 entry indicates that the 
veteran did not have a history of consistently elevated blood 
pressure, and that he was not taking medications for high 
blood pressure. 

The evidence previously considered also included the report 
of a September 1989 VA examination.  The veteran reported 
experiencing hypertension in 1969 and 1970, but denied ever 
using medication for hypertension.  Physical examination 
showed a blood pressure reading of 124/80.  Chest X-ray 
studies were normal.  The examiner diagnosed transient 
hypertension from 1969 to 1970, with no hypertension since 
that time.

The October 1989 rating decision denied service connection 
for hypertension on the basis that there was no current 
evidence of the condition.

Pertinent evidence added to the record since the October 1989 
rating decision includes VA treatment reports for May 1998 to 
August 2003, which document treatment for hypertension since 
1998.

The evidence on file at the time of the October 1989 rating 
decision notably did not include evidence of a diagnosis of 
hypertension.  The evidence added to the record includes VA 
treatment records documenting treatment for hypertension 
since at least 1998.  As such, under 38 C.F.R. § 3.156, the 
Board finds that the VA treatment records bear directly and 
substantially upon the specific matter under consideration, 
are not cumulative or redundant, and are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  The veteran's claim of entitlement to service 
connection for hypertension is reopened.

II.  Diabetes mellitus

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected diabetes mellitus, and the Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  

Service connection for diabetes mellitus was granted in 
December 2001; the disorder was evaluated as 20 percent 
disabling effective May 31, 2001.  In October 2003, the RO 
adjusted the effective date assigned to May 8, 2001.

Service medical records are silent for reference to diabetes, 
but document evaluation for possible hyperglycemia in August 
1980, and show the presence of elevated triglycerides at his 
retirement examination.

On file are military hospital and private medical records 
covering the period from February 1989 to February 1995.  The 
records document complaints of fatigue, and show treatment 
with medication for hypertriglyceridemia.  In 1991 he was 
placed on a diet to control his cholesterol.

The report of a September 1989 VA examination notes that the 
veteran was using medication for elevated triglyceride 
levels.  He reported numbness affecting his right arm.  
Neurological examination was normal, and the examiner noted 
that the veteran's subjective complaints were not 
substantiated.

On file are VA treatment reports for May 1998 to August 2003 
which document treatment since 1998 for diabetes.  In 
December 1998, he reported experiencing fatigue in connection 
with his diabetes.  The treating physician noted that the 
veteran's blood sugars were not well controlled with an oral 
hypoglycemic agent, and recommended tight control of the 
diabetes.  Subsequent treatment notes record complaints of 
mild fatigue, and prior to 2002 document that the veteran was 
reluctant to begin insulin treatment.  The records show that 
his medications required adjustment on occasion in light of 
variations in blood sugar levels.
  
The treatment records show that the veteran started using 
insulin in 2002.  He was initially prescribed daily 
injections of insulin, but soon required twice-daily 
injections.  The records thereafter show that he was 
counseled in general about healthy diets and the benefits of 
exercise, and was specifically noted to be capable of 
exercise.  The records show that no retinopathy or 
neurological deficits were identified during his diabetes 
check ups.  He was prescribed a glucometer in 2002.  

The treatment records also document that he was considered 
obese, and do not show any sustained weight loss.  The 
records additionally document treatment for lower back disc 
impingement that was considered responsible for tingling and 
numbness sensations reported in the lower extremities.
 
The veteran was examined by VA in February 2004.  The 
examiner noted that the veteran did not have a history of 
retinopathy, significant numbness, or peripheral neuropathy.  
The veteran reported left hand tingling, which the examiner 
noted was suggestive of carpal tunnel syndrome.  The examiner 
also noted a report of sleeping problems with some daytime 
hypersomnolence.  The examiner noted that urinalysis and 
blood chemical testing showed the veteran did not have any 
significant proteinuria, and that his albumin creatinine 
ratio was very good.  He described the veteran as morbidly 
obese.  The veteran reported that he worked during the day, 
and walked at least 30 minutes each day.  The examiner noted 
that the veteran had not been hospitalized on account of his 
blood sugar since 1992.  Physical examination showed 
decreased dorsal pedal pulses, and somewhat sluggish deep 
tendon reflexes.  The examiner nevertheless concluded that 
the veteran's diabetes had no secondary complications.

In several statements on file, the veteran asserts that a 40 
percent evaluation is warranted for his diabetes because he 
requires the use of insulin, requires a restricted diet, and 
requires regulation of his activities.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Rather, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2006).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The RO evaluated the veteran's diabetes mellitus as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  A 20 percent evaluation under that code is warranted 
for diabetes mellitus requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  A 40 
percent disability rating is warranted for diabetes mellitus 
that requires insulin, restricted diet, and regulation of 
activities.  A 60 percent disability rating requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
disability rating requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

A note following Diagnostic Code 7913 specifies that 
compensable complications of diabetes mellitus are to be 
separately rated unless they are used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  See 38 C.F.R. § 4.119, Note (1) following Diagnostic 
Code 7913.

A careful review of the evidence on file shows that the 
veteran requires twice daily injections of insulin for the 
regulation of his diabetes.  Interestingly, neither the 
veteran's examining physician nor his treating physicians 
have indicated that he requires a restricted diet for the 
diabetes; the only diet restrictions specifically noted are 
those pertaining to his weight, cholesterol levels, and 
hypertension.

In any event, even assuming that the veteran's diabetes 
requires diet restrictions, the evidence does not show that 
he has been advised to avoid strenuous occupational and 
recreational activities, or that he otherwise requires the 
regulation of activities.  To the contrary, his treating 
physicians have specifically noted that he is able to 
tolerate exercise, and they have in fact counseled him to 
exercise; there is no indication that they counseled a 
structured exercise program, particularly one intended to 
avoid strenuous occupational and/or recreational activities.  
None of the treatment reports otherwise suggest that he was 
advised to refrain from any type of physical activity, 
strenuous or otherwise.  At his February 2004 VA examination, 
he reported that he regularly walked at least 30 minutes each 
day to exercise.  

Although the veteran asserts that his diabetes requires him 
to regulate his activities, as a layperson, he is not 
competent to provide such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board points out 
that he has not offered any examples to support his assertion 
that regulation of activities is required in his case.  He 
instead argues that the VA treatment records on file 
manifestly support his assertion.  As already discussed, 
those records show that he in fact was recommended for 
exercise, and do not suggest that he was advised to restrict 
his activities in any manner on account of diabetes.

Moreover, the record is silent for any evidence since at 
least 1992 of any ketoacidosis or hypoglycemic reactions 
requiring hospitalization or visits to a diabetic care 
provider.  Nor has the veteran demonstrated progressive loss 
of weight; he instead is considered morbidly obese.  In 
addition, while he reports experiencing fatigue, he has not 
been shown to demonstrate any deficits in strength. 

The Board notes that there is no evidence of complications 
associated with the service-connected diabetes mellitus, 
compensable or noncompensable.  The veteran has not developed 
retinopathy, and neurological examination has been 
consistently negative for any pertinent abnormalities.  The 
February 2004 examiner concluded that the veteran did not 
have any complications associated with the diabetes.

Given that the competent evidence of record does not suggest 
that the veteran is required to regulate his activities due 
to his diabetes, or that he experiences ketoacidosis or 
hypoglycemic reactions, progressive loss of weight, loss of 
strength, or any complications of the diabetes, the Board 
finds that the veteran's disability picture does not evenly 
remotely approximate the criteria for a rating higher than 20 
percent.  See 38 C.F.R. § 4.7.

In short, the preponderance of the evidence is against the 
veteran's claim.  The Board points out that when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

The RO, in granting the veteran's claim for service 
connection for diabetes mellitus, assigned the veteran an 
effective date for the grant of service connection of May 8, 
2001.  The Board has reviewed the evidence on file, and 
concludes that the veteran has not evidenced a level of 
disability in excess of 20 percent at any point since the 
award of service connection.  See Fenderson, supra.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hypertension has been presented; to 
this extent, the appeal is granted. 

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.


REMAND

While the veteran contends that his hypertension was first 
diagnosed in service, he also argues that the disorder is 
secondary to his service-connected diabetes and/or post-
traumatic stress disorder (PTSD).

He was examined by VA in February 2004, at which time the 
examiner explained that because the veteran reported an 
initial diagnosis of hypertension in 1975 (well before the 
first diagnosis of diabetes), the hypertension was not caused 
by the diabetes.  The examiner also concluded that it was 
unlikely the hypertension was secondary to PTSD, given the 
veteran's strong family history of hypertension.  

Notably, the examiner did not address whether the current 
hypertension is etiologically related to service.  Nor did he 
address whether the hypertension was chronically worsened 
(i.e. aggravated) by the service-connected diabetes or PTSD.  
The Board consequently will remand the matter for the 
scheduling of another VA examination.

The Board also points out that, effective October 10, 2006, 
VA amended 38 C.F.R. § 3.310, pertaining to secondary service 
connection claims.  See 71 Fed. Reg. 52,744 - 52,747 (Sept. 
7, 2006).  On remand, the RO should advise the veteran of the 
text of the revised 38 C.F.R. § 3.310.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claim for service 
connection, to include on a secondary 
basis, for hypertension.

2.  The RO should arrange for the veteran 
to undergo a VA cardiovascular 
examination to determine the nature, 
extent and etiology of the veteran's 
hypertension.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension is 
etiologically related to service, 
including whether it had its onset in 
service, or was caused or chronically 
worsened by service-connected disability 
(i.e. diabetes and/or post-traumatic 
stress disorder).  The rationale for all 
opinions expressed should be provided.  
The claims file should be made available 
to and reviewed by the examiner.  

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  

4.  The RO should then prepare a new 
rating decision and re-adjudicate the 
issue of entitlement to service 
connection for hypertension based on a de 
novo review of the record.  If the 
benefit sought on appeal is not granted 
in full the RO should issue a 
supplemental statement of the case, which 
should include the text of 38 C.F.R. 
§ 3.310 as in effect as of October 10, 
2006, and provide the veteran and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


